WELLS, Judge.
In this appeal, defendants have assigned error to the trial court’s excluding evidence pertaining to the release executed by plaintiff. In its opinion, our Supreme Court clearly determined this issue adversely to defendants. We quote:
At the time he signed his general release, the plaintiff neither had a cause of action nor had he asserted a legal right to continue working for Knob Creek. Until Knob Creek sought to discharge him, there was no reason for him to make such an assertion. His “claim” did not arise until over four years after the date of the release. The release did not specifically include future claims or existing non-asserted rights, and it did not contain any language implying that such claims or rights were being released. As a matter of law, the release here could not bar the plaintiff’s claim or his right to work under the terms of the employment contract, because the release did not specifically refer to future claims or existing rights.
Travis, supra. Our Supreme Court’s decision on this issue constitutes the law of the case and is thus binding on subsequent proceedings and appeals. See Tennessee-Carolina Transportation v. Strick Corp., 286 N.C. 235, 210 S.E. 2d 181 (1974); Lowder v. All Star Mills, 91 N.C. App. 621, 372 S.E. 2d 739 (1988). We therefore hold that the trial court properly excluded defendants’ proffered evidence pertaining to plaintiff’s release and overrule this assignment of error.
Defendants also attempt to present a question pertaining to the application of the three-year statute of limitations to plaintiff’s claim, asserting that the statute operated to bar plaintiff’s claim. Defendants failed to raise this defense at the second trial, and therefore they may not now raise it on appeal. Contentions not raised at trial may not be raised for the first time on appeal. See Childers v. Hayes, 77 N.C. App. 792, 336 S.E. 2d 146 (1985), disc. rev. denied, 316 N.C. 375, 342 S.E. 2d 892 (1986), and cases cited therein.
*377No error.
Chief Judge HEDRICK and Judge ARNOLD concur.